Title: To George Washington from the Marquise de Lafayette, 14 January 1790
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George

 
          
            Sir
            Paris 14. January 1790.
          
          Amidst the agitations of our revolution, I have always participated in the pleasure which Mr de La Fayette found in following your footsteps, in observing, according to your example and your lessons, the means of serving his country, and in thinking with what satisfaction you would learn the effects and success of them. Permit me, to offer you the assurance of this sentiment and permit at the same time to request of you a favour which interests me sensibly. Mr Poirey the secretary of Mr De la Fayette and who is at present that of our national guard, loaded with kindness by you in America where he has had the happiness of meriting your approbation has not ceased since that time, to give to Mr De la Fayette testimonies of attachment, and he has rendered to this cause important services and above all very affecting to him. His ambition is to obtain the glorious distinction of an American Officer, the Ribbon of Cincinnatus is the object of all his wishes, and Mr De la Fayette would think he could not refuse him the permission, if you would deign to confer upon him, a brevet commission. I set a great value upon obtaining for him this favour, and it would be to me a great pleasure if I owe it to your goodness for me, I should recieve almost as much pride as gratitude from it, ⟨and⟩ that it would be the means of acquitting a little what we owe to Mr Poirey, and which I believe due to him more than to any other person, persuaded as I am, that his vigilant cares have contributed very much in the midst of the Storms to the preservation of what I hold most dear in the world. Mr De la Fayette approves my request, and will leave to me I hope the pleasure and the glory of having obtained the success of it from you Sir, and of joining on this little occasion the hommage of my personal gratitude, to that of all his sentiments of admiration, attachment and respect, which I participate with him and with which I have the honour of being, Sir, Your very humble and very obedient servant
          
            Noailles de la Fayette
          
          
            Accept I entreat you the hommage of respect of our little George and his Sisters, and permit that Mrs Washington receive here mine and those of all our family.
            
            The Chr de la Colombe who has had the honour of serving under your orders, and whose patriotism and sentiments for Mr De la Fayette have rendered eminent services to our cause as well in his province as in the parisien Army, in which he is Aid-Major, having known that I had the honour of writing to you wishes that I offer to you his best respects. Pardon my writing in french I in treat you, the occasion required it, and for six months since it is a great deal for me to recover my ideas in my own language. It is true that in writing to General Washington it is more my heart than my mind that dictates my expressions. This is my excuse, if I am indiscreet, this the justification of my confidence.
          
        